UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-2086



MARIE THERESE ASSA’AD FALTAS, MD, MPH,

                                              Plaintiff - Appellant,

          versus


THE STATE NEWSPAPER, in its corporate capac-
ity; KATHERINE GRAY, individually and as agent
of The State Newspaper; CLAUDIA SMITH BRINSON,
individually and as agent of The State News-
paper; PATRICK BLANCHAT, individually as agent
of The State Newspaper; THOMAS N. MCLEAN,
individually and as agent of The State News-
paper; WILLIAM RHONE, individually and as
agent of The State Newspaper; CHRIS RILEY;
UNKNOWN NAMED DEFENDANTS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-95-3324-3-17)


Submitted:   June 30, 1998                 Decided:   July 16, 1998


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Marie Therese Assa’ad Faltas, Appellant Pro Se. Jerry Jay Bender,
BAKER, BARWICK, RAVENEL & BENDER, L.L.P., Columbia, South Carolina;
Peter John Tepley, TURNIPSEED & ASSOCIATES, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dr. Marie Therese Assa’ad Faltas appeals the district court’s

orders granting summary judgment to Defendants and denying her

motion for reconsideration in this action alleging defamation,

tortious interference with an employment contract, intentional in-

fliction of emotional distress, fraud, and reckless endangerment.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. See Assa’ad Faltas v. State Newspaper, No.

CA-95-3324-3-17 (D.S.C. July 5, 1996). We deny Appellant’s motion

for reconsideration of the denial of her motion to file a supple-

mental informal brief. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                          AFFIRMED




                                2